        Case 3:18-cr-00319-MO             Document 230                  Filed 10/21/19       Page 1 of 2




Ernest Warren, Jr., OSB No. 89138
E-Mail: e.warren@warrenpdxlaw.com
Warren & Sugarman
838 SW First Avenue, Suite 500
Portland, Oregon 97204
Tel: (503) 228-6655
Fax: (503) 228-7019

       Attorney for Defendant Earl Deverle Fisher


                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


UNITED STATES OF AMERICA,                                                            CASE NO. 3:18-cr-00319-JO-2
                                          Plaintiff,                                      UNOPPOSED
                                                                                          MOTION FOR THE
                                                                                          CONTINUANCE OF
                                                                                          THE SENTENCING
                                                                                          DATE

                      v.

EARL DEVERLE FISHER,
                                      Defendant.
       COMES NOW, the defendant, Earl Deverle Fisher, by and through his attorney, Ernest
Warren, Jr., and moves the court to continue the sentencing date from December 15, 2019 to
July 8, 2020 because we are working up mitigation and reviewing additional documents . This
motion is supported by a declaration of counsel.
       DATED this 21st day of October, 2019.

                                                    RESPECTFULLY SUBMITTED,


                                                    /s/ Ernest Warren, Jr.
                                                    Ernest Warren, Jr., OSB No. 89138
                                                    Attorney for defendant




 Page 1 - UNOPPOSED MOTION FOR THE CONTINUANCE OF THE SENTENCING
 DATE
                                       WARREN & SUGARMAN
                                                 Attorneys at Law
                              838 SW First Avenue • Suite 500 • Portland, Oregon 97204
                                     Tel (503) 228-6655 • Fax (503) 228-7019
                                           e.warren@warrenpdxlaw.com
        Case 3:18-cr-00319-MO             Document 230                  Filed 10/21/19   Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a certified true copy of the UNOPPOSED MOTION

FOR THE CONTINUANCE OF THE SENTENCING DATE in the attached matter upon the

parties listed below by notice of electronic filing using the CM/ECF System as follows:


                                          Leah K. Bolstad
                                US Attorney's Office, District of Oregon
                                  1000 SW Third Avenue, Suite 600
                                         Portland, OR 97204
                                            503-727-1125
                                         Fax: 503-727-1117
                                   Email: leah.bolstad@usdoj.gov




DATED this 21st day of October, 2019.

                                                    RESPECTFULLY SUBMITTED,
                                                    WARREN & SUGARMAN


                                                    /s/ Ernest Warren, Jr.
                                                    Ernest Warren, Jr., OSB No. 89138
                                                    Attorney for defendant




 Page 2 - UNOPPOSED MOTION FOR THE CONTINUANCE OF THE SENTENCING
 DATE
                                       WARREN & SUGARMAN
                                                 Attorneys at Law
                              838 SW First Avenue • Suite 500 • Portland, Oregon 97204
                                     Tel (503) 228-6655 • Fax (503) 228-7019
                                           e.warren@warrenpdxlaw.com
